Citation Nr: 1204247	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-02 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for left foot calcaneal spurs, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right foot calcaneal spurs, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left foot postsurgical paresthesia, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for right foot postsurgical paresthesia, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from July 2001 to September 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDING OF FACT

In a January 17, 2012, letter the Veteran's representative stated that the Veteran wished to withdraw all his appeals pending before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to all of the Veteran's appeals.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In a January 17, 2012 letter the Veteran's representative stated that the Veteran wished to withdraw all his appeals pending before the Board.  The Veteran's appeals are dismissed.


ORDER

The Veteran's appeals are dismissed.




______________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


